                  Case 2:20-cv-01490-DWC Document 1 Filed 10/08/20 Page 1 of 3



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT SEATTLE
8

9                                                    )       Case No.: 2:20-cv-1490
                                                     )
10                                                           COMPLAINT;
     ASTRIA THOMAS,                                  )
11
                                                     )       FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                                      )       ACT (15 U.S.C. § 1692a, et seq.);
12                                                   )
             vs.                                     )       DEMAND FOR JURY TRIAL
13                                                   )
14   I.Q. DATA INTERNATIONAL, INC.,                  )
                                                     )
15   Defendant.                                      )
                                                     )
16

17                                         I. INTRODUCTION

18           1.      This is an action for damages brought by an individual consumer for Defendant’s
19
     violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter
20
     “FDCPA”).
21
                                            II. JURISDICTION
22

23           2.      Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

24   and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25
                                               III. PARTIES
26
             3.      Plaintiff, Astria Thomas (“Plaintiff”), is a natural person residing in King County,
27

28
     Washington.

       COMPLAINT                                                            Trigsted Law Group, P.C.
       Case No. 2:20-cv-1490                                                5200 SW Meadows Rd, Ste 150
                                                                            Lake Oswego, OR 97035
                                                                            (888) 247-4126 ext. 1

                                                         1
                  Case 2:20-cv-01490-DWC Document 1 Filed 10/08/20 Page 2 of 3



1            4.      Defendant, I.Q. International, Inc. (“Defendant”), is a corporation engaged in the
2
     business of collecting debts by use of the mails and telephone. Defendant regularly attempts to
3
     collect debts alleged due another.
4
                                     IV. FACTUAL ALLEGATIONS
5

6            5.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

7            6.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
8
             7.      All activities of Defendant set out herein were undertaken in connection with the
9
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
10

11
             8.      Within the last year, Defendant took multiple actions in an attempt to collect a debt

12   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
13           9.      Defendant has repeatedly accused Plaintiff of owing a debt that she does not owe
14
     to a landlord for an apartment, where Plaintiff was a minor during the entire time of her residence
15
     there. By law Plaintiff is not liable for this debt, and Defendant knew or should have known that
16

17   before it sent a demand letter in Plaintiff’s name, and otherwise accused Plaintiff of owing the debt

18   within the year preceding the filing of this Complaint (15 USC 1692e(2)(A)).
19
             10.     As a result of the aforementioned violations, Plaintiff suffered and continues to
20
     suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
21
     severe emotional distress.
22

23           11.     Defendant intended to cause, by means of the actions detailed above, injuries to

24   Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional
25
     distress.
26
             12.     Defendant’s actions, detailed above, were undertaken with extraordinary disregard
27

28
     of, or indifference to, known or highly probable risks to purported debtors.

       COMPLAINT                                                          Trigsted Law Group, P.C.
       Case No. 2:20-cv-1490                                              5200 SW Meadows Rd, Ste 150
                                                                          Lake Oswego, OR 97035
                                                                          (888) 247-4126 ext. 1

                                                       2
                 Case 2:20-cv-01490-DWC Document 1 Filed 10/08/20 Page 3 of 3



1           13.      To the extent Defendant’s actions, detailed in paragraphs above, were carried out
2
     by an employee of Defendant, that employee was acting within the scope of his or her employment.
3
                  COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
4
            14.      Plaintiff reincorporates by reference all of the preceding paragraphs.
5

6           15.      The preceding paragraphs state a prima facie case for Plaintiff and against

7    Defendant for violations of the FDCPA.
8
                                          PRAYER FOR RELIEF
9
            WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant
10

11
     for the following:

12          A.       Declaratory judgment that Defendant’s conduct violated the FDCPA;
13          B.       Actual damages pursuant to 15 U.S.C. 1692k;
14
            C.       Statutory damages pursuant to 15 U.S.C. § 1692k;
15
            D.       Costs, disbursements and reasonable attorney’s fees for all successful claims, and
16

17   any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,

18   pursuant to 15 U.S.C. § 1692k; and,
19
            E.       For such other and further relief as may be just and proper.
20

21
                          PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
22

23

24                                                     Dated this 8th day of October, 2020
25
                                                           By:__s/Joshua Trigsted ______
26
                                                           Joshua Trigsted, WSBA#42917
                                                           Attorney for Plaintiff
27

28

       COMPLAINT                                                         Trigsted Law Group, P.C.
       Case No. 2:20-cv-1490                                             5200 SW Meadows Rd, Ste 150
                                                                         Lake Oswego, OR 97035
                                                                         (888) 247-4126 ext. 1

                                                       3
